Opinion filed March 10,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00091-CV
                                                    __________
 
                GILBERT
ARSIAGA, SUBSTITUTE TRUSTEE, AND
                                  
BAC HOME LOANS SERVICING, LP
 
                                                                 
V.
 
                                                  
VALENTE MENDES
 
 
                                   On
Appeal from the 161st District Court
 
                                                             Ector
County, Texas
 
                                                  Trial
Court Cause No. B-129,159
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Appellants,
Gilbert Arsiaga, Substitute Trustee, and BAC Home Loans Servicing, LP, and appellee,
Valente Mendes, have filed a joint motion to dismiss this appeal pursuant to Tex. R. App. P. 42.1(a)(2).  In the
motion, the parties state that they “have now reached an agreement to settle
and compromise their differences in this appeal.  Specifically, the parties
have agreed to bound [sic] by the Amended Temporary Orders entered by the trial
court on June 7, 2010, thereby disposing of the arguments made the basis
of this appeal.”  The parties further request the court to render judgment
effectuating the parties’ agreement pursuant to Rule 42.1(a)(2)(A) by affirming the Amended
Temporary Orders entered by the trial court on June 7, 2010, and remanding this
case to the trial court for further proceedings.  
Therefore,
in accordance with the parties’ request, we affirm the Amended Temporary Orders
entered by the trial court on June 7, 2010, and remand this case to the trial court
for further proceedings.
The
joint motion to dismiss is granted, and the appeal is dismissed.
 
                                                                                    PER
CURIAM
 
 
March 10, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.